Citation Nr: 1040591	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-15 380	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, other than migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served with the Pennsylvania Army National Guard, 
with an active duty for training period from February 1981 to 
June 1981, and with the U.S. Army Reserves in September 1985 on 
active duty for training.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which 
denied service connection for a left shoulder disability, 
residuals of a head injury, and a psychiatric disorder. 

During pendency of the appeal, a January 2008 RO rating decision 
awarded service connection for migraine headaches (as a head 
injury residual), and for posttraumatic stress disorder (PTSD) 
with depression. 

Upon consideration of this case in November 2008, the Board 
denied service connection for a left shoulder disability. 
Meanwhile, as to claimed head injury residuals, the Veteran had 
stated that the January 2008 RO decision did not fully grant the 
benefit sought on appeal. Consequently, the Board recognized a 
separate claim for service connection for residuals of a head 
injury other than migraines. This matter was remanded for further 
case development, and has since been returned to the Board.


FINDING OF FACT

On October 12, 2010, the Board obtained information from a Social 
Security Administration (SSA) database indicating that the 
Veteran had died in      September 2010.





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time. 38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion. 
Such request must be filed not later than one year after the date 
of the appellant's death. See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...." The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.           
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA Regional Office from which the claim 
originated (listed on the first page of this decision).  


ORDER

The claim for service connection for the residuals of a head 
injury other than migraine headaches is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


